Judgment of the Supreme Court, New York County, entered February 7, 1975, unanimously affirmed, without costs and without disbursements. The verdicts in favor of the City of New York and defendant Zielinski should not be disturbed in this action for damages by plaintiff, a civilian injured in a bar by the discharge of a weapon allegedly mishandled by defendant Zielinski, a New York City police officer. The evidence was insufficient to establish actionable negligence of defendant Zielinski or responsibility of defendant City of New York for the officer’s act under the doctrine of respondeat superior (Hacker v City of New York, 20 NY2d 722, affg on opn in 26 AD2d 400, cert den 390 US 1036). In addition, the evidence was insufficient to submit to the jury the issue whether defendant City of New York was negligent in allegedly failing to train the police officer to safeguard his weapon or provide adequate rules and regulations for the use and care of off-duty revolvers or require him to use a more secure holster for carrying this revolver (Hacker v City of New York, supra). We note that *586upon argument the appeal against defendants Pomeranke and Keane, the owners of the bar in which this accidental shooting occurred, was withdrawn by plaintiff. Concur—Markewich, J. P., Lupiano, Birns, Nunez and Yesawich, JJ.